                                                                             FI1E0
                                                                   CLERK U.S. DISTRICT COUR i
 1

 2                                                                     I~OV 2 9 2.v,18
 3                                                              CEN7HA~ IS    ICT pF CAL{FORNI~1
                                                                BY                       DEPUT'
 4
 S I
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
        UNITED STATES OF AMERICA,                    NO.2:11-CR-1078-DUTY-3
11
                            Plaintiff,
12
                  v.
                                                     ORDER OF DETENTION AFTER
13                                                   HEARING
14     CESAR RUIZ,
                                                     [Fed.R.Crim.P. 32.1(a)(6);
15                          Defendant.               18 U.S.C. 3143(a)]
16
17
18            The defendant having been arrested in the Central District of California pursuant to a
19     warrant issued by the United States District Court for the Central District of California for
20     alleged violation of the terms and conditions of the defendant's supervised release; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22     Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24 ~ \\
25     \\
26     \\
27     \\
28
  1     A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 2      convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3      3142(b) or (c). This finding is based on defendant's submission on the issue, the defendant's
 4      failure to proffer any evidence to meet the defendant's burden on this issue; and the
 5      defendant's history of failures to follow Court directives.
 6      B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 7      convincing evidence that the defendant is not likely to pose a danger to the safety of any
 8      other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 9      based on the defendant's submission on the issue of detention at this time and his criminal
10      history.
11
12            IT THEREFORE IS ORDERED that the defendant be detained pending the further
13      revocation proceedings.
14
15      DATED: November 29, 2018
16
17
                                                                       ~                      ~,~
Ig
                                                                      AREN L. STEVENSON
19                                                        UNIT        STATES MAGISTRATE JUDGE
20
21
22
23
24 ~I
25
26
27
28

                                                      2
